PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,342,268
Issue Date: July 9, 2019
Application No. 15/456,131
Filing or 371(c) Date: March 10, 2017
Attorney Docket No. 2016102701
For: GIRDLE WITH DOUBLE CROTCH CONSTRUCTION


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.182, filed July 27, 2022 and supplemented August 22, 2022, in response to the decision mailed July  27, 2022, dismissing the original request for the issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $105 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent should be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions